Title: To John Adams from Benjamin Stoddert, 27 August 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 27. August 1798

I am honored with your two letters of the 18. Instant: and am happy, that your wishes on the subject of a convoy for the Vessels at the Havanna, had been anticipated.
The enclosed copy of a letter from the Captain of a British sloop of war, to the British Consul at Charleston, affords no very honorable testimony of the courage of Capt Cochran, Commander of the Revenue Cutter. I am glad he was not on the Navy Establishment. I cannot learn the size of the British sloop of War, the sight of which produced such dreadful apprehensions; but I think, a Brave Man would have retained, what Capt Cochran seems to have lost, his powers of discrimination, had she been a ship of the line.
This conduct of Capt Cochran, leaves Capt Cross, the Gentleman so strongly recommended by the Merchants of Charleston, through Mr Rutledge, without a competitor for the Command of the Ship, they are building at that place. If therefore Sir, You approve of Capt Cross, to be a Captain in the Navy, he shall be commissioned & measures taken to give him immediate employment.
I have the honor / to be with the highest respect & esteem / sir Yr. most Obed. Servt.

Ben Stoddert